DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 1, to correspond with specification pages 7-10, under “Target Design Candidate Selection”, “Select Tool/Measurement Mode” should be reference 102, “Select Target Type” should be reference 104, “Input Layer properties” should be 106, “input Boundaries” should be 108 and “Determine Set of Candidate Target Designs” should be 110.  Reference 110 on page 8 is not shown in Fig. 1.  Reference 117 on page 12 is not shown in Fig. 1.  Reference 121 on pages 12 and 13 are not shown in Fig. 1; however, reference 122 which is not in the specification is shown in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, “the substrate” lacks antecedent basis.
	Regarding claims 19 and 20, “the multi-setting metrology tool” lacks antecedent basis.
	Regarding claim 20, claim 14, on which claim 20 depend, is directed to a system, but claim 20 refers to claim 14 as a method claim.  In order to expedite prosecution, it is assumed that “method” is a typo, and that it should be “system”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method of determination of a metrology target design comprising  generating a first candidate target design for a selected design type compatible with one or more metrology tools or and a set of boundaries for a simulation range; simulating a measurement of the first target design with the one or more metrology tools within the boundaries of the simulation range for two or more measurement settings to generate one or more performance metrics for the measurement, wherein simulating the measurement takes into account layer properties of one or more layers in a stack profile; determining an optimal target design from the performance metrics based on a selection criteria; sending or storing the optimal design.
The limitations of simulating a measurement of the first target design with the one or more metrology tools within the boundaries of the simulation range for two or more measurement settings to generate one or more performance metrics for the measurement and determining an optimal target design from the performance metrics based on a selection criteria; sending or storing the optimal design, perform mathematical calculations. The recited simulating and determining steps are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application, in particular, in the broadest reasonable interpretation of the claim, the preamble, “a method determination of a metrology target design,” recites the purpose of the method and does not require that any particular machine or structure performs the process steps.  Further, in the broadest reasonable interpretation, the limitation, “generating a first candidate target design for a selected design type compatible with one or more metrology tools or and a set of boundaries for a simulation range” is merely an activity of data gathering.  Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to the integration of the abstract idea into a practical application, the preamble recitation of the use of the method and the limitation merely generally links the mathematical calculations to a field of use (see MPEP 2106.05(h)) and is an insignificant extra-solution activity since the obtaining of measurement data is merely data gathering (see MPEP 2106.05(g)). Thus, the additional elements, either alone or in combination, do not amount to significantly more than the judicial exception. The claim is therefore not patent eligible.
The recited steps of dependent claims 22-29 are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. 
The recitations of claims 2-13 are mathematical calculations that fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claims do not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claim does not recite any additional elements. Thus, the additional elements, either alone or in combination, do not amount to “significantly more” than the judicial exception. The claim is therefore not patent eligible.
Allowable Subject Matter
Claims 14-18, and 21 are allowed.
	Regarding claim 14, none of the prior art of record teaches or discloses a system for determination of a metrology target design, comprising: a processor; a memory coupled to the processor; non-transitory instruction embedded in memory that, upon execution on the processor, implement a method of determination of a metrology target design comprising: generating a first candidate target design for a selected design type compatible with one or more metrology tools or and a set of boundaries for a simulation range; simulating a measurement of the first target design with the one or more metrology tools within the boundaries of the simulation range for two or more measurement settings to generate one or more performance metrics for the measurement, wherein simulating the measurement takes into account layer properties of one or more layers in a stack profile; determining an optimal target design from the performance metrics based on a selection criteria; sending or storing the optimal target design.
Regarding claim 21, none of the prior art of record teaches or discloses a non-transitory instructions embedded in a computer readable medium for a method for determination of a metrology target design, comprising: generating a first candidate target design for a selected design type compatible with one or more metrology tools or and a set of boundaries for a simulation range; simulating a measurement of the first target design with the one or more metrology tools within the boundaries of the simulation range for two or more measurement settings to generate one or more performance metrics for the measurement, wherein simulating the measurement takes into account layer properties of one or more layers in a stack profile; determining an optimal target design from the performance metrics based on a selection criteria; sending or storing the optimal target design.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Adel et al. (2010/0175033) discloses a metrology target design using inputs including target design information, substrate information, process information, and metrology system information (abstract, Fig. 2).  Adel et al. discloses taking into account layer properties of one or more layers in a stack profile (para 0029, 0030). However, Adel et al. does not disclose simulating a measurement of a first target design with the one or more metrology tools within the boundaries of the simulation range for two or more measurement settings to generate one or more performance metrics for the measurement, wherein simulating the measurement takes into account layer properties of one or more layers in a stack profile.
Urbanczyk et al. (2018/0217508) discloses a process monitoring method.  Urbanczyk et al. discloses determining stack parameters from the measured target response spectral sequence data.  However, Urbanczyk et al. does not disclose a metrology target designing method simulating a measurement of a first target design with the one or more metrology tools within the boundaries of the simulation range for two or more measurement settings to generate one or more performance metrics for the measurement, wherein simulating the measurement takes into account layer properties of one or more layers in a stack profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	June 1, 2022